Exhibit 10.2 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (“Agreement”), executed this 11th day of March, 2009, is made and entered into by and between CRACKER BARREL OLD COUNTRY STORE, INC. (the “Company”) and SANDRA B. COCHRAN (“Executive”). W I T N E S S E T H: WHEREAS, Company wishes to retain Executive as its Executive Vice President and Chief Financial Officer; and WHEREAS, the Executive is willing to commit herself to continue to serve the Company on the specified terms and conditions; NOW, THEREFORE, for and in consideration of the premises, the mutual promises, covenants and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1. EMPLOYMENT. Subject to the terms and conditions of this Agreement, the Company hereby employs Executive as its Executive Vice President and Chief Financial Officer. 2. DURATION OF AGREEMENT. The initial term of employment shall begin no later than April 6, 2009 (“Start Date”), and, unless earlier terminated pursuant to Sections 5, 6, 7, 8 or 9, shall continue until the second annual anniversary of the Start Date (such two (2) year period, the “Initial Term”).The Initial Term shall automatically be extended for a one-year period (“Extension Term” and, collectively with the Initial Term, the “Term”) unless either party gives notice of non-extension to the other no later than ninety (90) days prior to the expiration of the Initial Term.After expiration of the Initial Term, or the Extension Term, as applicable, Executive’s employment with the Company as its Executive Vice President and Chief Financial Officer shall continue under such terms, conditions and policies of the Company as shall then be in effect. 3. POSITION AND DUTIES. 3.1Position.Subject to the remaining conditions of this Section 3.1, Executive shall serve as the Company’s Executive Vice President and Chief Financial Officer. Executive shall report to the Company’s Chief Executive Officer (the “CEO”) P.O. BOX 787 ● HARTMANN DRIVE LEBANON, TENNESSEE 37088-0787 PHONE and perform such duties and responsibilities as may be prescribed from time-to-time by the CEO or by the Company’s Board of Directors (the “Board”). From time to time, Executive also may be designated to such other offices within the Company or its subsidiaries as may be necessary or appropriate for the convenience of the businesses of the Company and its subsidiaries. 3.2Full-Time Efforts.Executive shall perform and discharge faithfully, diligently and to the best of her ability such duties and responsibilities and shall devote her full-time efforts to the business and affairs of the Company.
